Citation Nr: 9915852	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-29 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty for training from September 
1962 to March 1963.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of July 1997, from 
the St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's right knee disability is currently 
manifested by complaints of pain on motion, constant ache, 
reduced range of motion, and quadriceps atrophy.

3.  The veteran's right knee disability is noted to be caused 
by chronic capsulitis with capsular contracture, and 
quadriceps atrophy with fibrosis and contracture.

4.  The veteran's right knee disability results in severe 
disability.


CONCLUSION OF LAW

The criteria for an increased evaluation for a right knee 
disability, not to exceed 30 percent, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 and Supp. 1998); 
38 C.F.R. § 3.321, 4.40, 4.45, 4.71a Diagnostic Codes 5256, 
5257, 5260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the right knee disability have been properly developed.  
There is no indication that there are additional pertinent 
records which have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

The appellant claims that his right knee disability has 
worsened and warrants an increased disability rating.  
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1 (1998).  When an unlisted 
condition is encountered, it should be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

Service connection for a right knee disability was granted 
via a rating decision of December 1966.  An evaluation of 10 
percent was assigned.  It was noted that service medical 
records indicated that the veteran twisted his right knee in 
January 1963.  Thereafter he was treated on several occasions 
with a diagnosis of chondromalacia.  In April 1966 he 
underwent medial meniscus excision and removal.

A review of the recent medical evidence of record shows the 
veteran requesting an increased evaluation for his right knee 
disability in February 1997.  Private medical records, dated 
in December 1995, show X-ray examination of the right knee.  
He appeared to be status post medial meniscectomy.  The 
lateral meniscus had a complex tear with an oblique tear 
extending to the inferior articular surface and blunting of 
the free edge.  No free fragment was identifiable.  There was 
complete disruption of the anterior cruciate ligament (ACL).  
The posterior cruciate ligament was intact and the lateral 
collateral ligament groups appeared intact.  Degenerative 
disease was present with erosion involving both the medial 
and lateral femoral condyles.  There was spurring involving 
the tibial plateau, especially medially and there was lateral 
subluxation of the tibia.  The impression given was lateral 
meniscal tear, ACL disruption, and marked degenerative 
disease.

Private records dated in January 1996 show the veteran 
complaining of instability and pain in the right knee.  
Examination showed positive Lachman's 2+, positive anterior 
drawer, and positive pivot shift.  There was no effusion.  
The assessment was chronic ACL deficient right knee with 
degenerative joint disease.

Private records dated in June 1996 show the veteran 
complaining of locking and giving way of the right knee.  
Examination showed no effusion.  He was able to squat and hop 
on one leg.  He had a good range of motion.  Examination 
showed positive Lachman's, and pivot shift, but no opening to 
valgus or varus stress.  There was mild crepitus and lateral 
joint line pain.  There was positive McMurray's lateral 
click.  The assessment was degenerative lateral meniscal tear 
and old ACL tear.

Private records dated in August 1996 show the veteran 
ambulating with a cane.  He reported daily pain and pain at 
night.  Exam showed 2+ Lachman's, positive pivot shift, 
minimal effusion, and negative McMurray's.  The assessment 
was again chronic ACL deficient right knee with degenerative 
joint disease.  It was noted that he had a 50/50 chance of 
improvement with surgery, but that he was not interested.

The report of a VA examination, conducted in January 1998, 
shows the veteran reporting that he injured his right knee in 
the early 1960's.  He was in a bunk when the person in the 
bunk above him fell on top of his knee and injured it.  He 
complained of pain in the knee and stated that he cannot walk 
or bend it to any great degree.  He reported a constant ache 
in the knee.  He reported treatment at Oakland Park VA 
outpatient treatment clinic.  He wore a brace.  He had never 
been on a home exercise program.

Examination showed diffuse tenderness in the knee.  There was 
a healed anterior joint scar.  There was no fluid or 
instability.  There was subpatellar crepitus.  He had flexion 
to 70 degrees with 0 degrees of extension.  He had atrophy of 
the right quadriceps with fibrotic muscle groups.  The 
diagnoses rendered were chronic capsulitis with capsular 
contracture of the right knee, and quadriceps atrophy with 
fibrosis and contracture.

The veteran's right knee disability is currently evaluated 
under 38 C.F.R. § 4.71 Diagnostic Code 5257 (1998).  
Diagnostic Code 5257 provides for a 10 percent rating for 
impairment of the knee with subluxation or lateral 
instability which is considered to be slight.  A 20 percent 
rating is assigned if there is moderate instability or 
subluxation.  A 30 percent rating is assigned if there is 
severe instability or subluxation.  

Diagnostic Code 5256 provides for a rating of 30 percent for 
ankylosis of the knee in a favorable angle; either in full 
extension or in slight flexion between 0 and 10 degrees.  A 
rating of 40 percent is assigned when ankylosis occurs in an 
angle between 10 degrees and 20 degrees.  Ankylosis between 
20 degrees and 45 degrees results in a rating of 50 percent.  
Extremely unfavorable ankylosis; meaning in an angle of 
flexion of 45 degrees or more results in a rating of 60 
percent.

As noted above, when an unlisted condition is encountered, it 
should be rated under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  The 
veteran is currently rated analogously under Diagnostic Code 
5257.  Although his disability is manifested by positive 
tests which indicate a condition that can lead to 
instability, no instability was noted on recent VA 
examination.  

The Board finds, however, that his complete right knee 
disability picture indicates a severe, rather than moderate, 
condition.  He has been prescribed a knee brace.  Recent 
examination noted atrophy of the right quadriceps.  Although 
there is a recent finding of no objective instability, the 
Board concludes that an analogous rating of 30 percent, under 
Diagnostic Code 5257 is appropriate.

The Board notes that VA General Counsel has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  
VAOPGCPREC 23-97 (July 1, 1997).  However, in order to 
receive separate ratings, a compensable disability rating 
must be warranted pursuant to each Diagnostic Code.  The 
recent medical reports do not show evidence of any lateral 
instability of the veteran's service-connected right knee.  
Therefore, the veteran does not qualify for consideration of 
dual rating under Diagnostic Codes 5003 and 5257 pursuant to 
VAOPGCPREC 23-97, as the evidence does not show that he has 
even a slight recurrent subluxation or lateral instability, 
which is required for a 10 percent rating pursuant to 
Diagnostic Code 5257.  38 C.F.R. § 4.71a (1998).  In the 
present case the veteran is rated analogously under 
Diagnostic Code 5257.  It has not been shown that his 
degenerative joint disease of the right knee results in 
symptomatology which is not duplicative or overlapping.  
Additionally, it has not been shown that the veteran's right 
knee disability is manifested by ankylosis.  Therefore, an 
increased evaluation under Diagnostic Code 5256 is not in 
order.

The Court addressed the case where a veteran makes factual 
assertions regarding pain and weakness within the 
musculoskeletal system in Deluca v. Brown, 6 Vet. App. 321, 
324 (1993).  An analysis must be made of whether the 
pertinent regulations entitle the veteran to an increased 
rating to the extent pain and weakness cause additional 
disability beyond that reflected in limitation of motion.  A 
disability rating may be based on functional loss due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion. 38 
C.F.R. § 4.40 (1998).  Furthermore, weakness is as important 
as limitation of motion, and a part which becomes painful on 
use must be regarded as seriously disabled.  The regulations 
further provide that in rating disabilities of the joints, 
inquiry will be directed to considerations of more movement 
than normal, less movement than normal, weakened movement, 
excess fatigability, incoordination, and pain on movement.  
38 C.F.R. § 4.45 (1998).  The Board has considered these 
provisions and finds that an increased rating is not 
warranted under these provisions.


ORDER

Entitlement to an increased evaluation, not to exceed 30 
percent, for a right knee disability is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

